MEMORANDUM***
Jose Pichardo-Arellano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an Immigration Judge’s (“U”) denial of his application for cancellation of removal. We have partial jurisdiction pursuant to 8 U.S.C. § 1252. We dismiss the petition for review in part, and deny it in part.
Because Pichardo-Arellano failed, in his appeal to the BIA, to exhaust the contention that his conviction is not a statutory bar to cancellation of removal, we lack jurisdiction over this claim. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004).
We also lack jurisdiction to review Pichardo-Arellano’s challenge to the IJ’s denial of voluntary departure. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
*874Pichardo-Arellano’s challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851-52 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.